REYNOLDS, J.
ON THE MERITS
Only an issue of fact is involved, namely, was defendant’s employee at fault in running his motor-driven hearse into plaintiff’s motorcycle?
W. J. Best testified (evidence, page 10):
“Q. You say this boy (referring to the driver of defendant’s hearse) was looking' back?
“A. Yes, sir; when I looked up he was looking back; had his head stuck out of the car looking back and this boy sitting side of him hollering at him.
“Q. Looking back at the car the preacher was in?
*96“A. Yes, sir.”
Earle Crane testified (evidence, pages 10 and 11):
“Q. I would like for you to describe just wbat you saw there?
"A. * * * * Mr. Best, when I saw him I saw he was — he had his motorcycle just rolling it out in the middle of the road, and the boys in the hearse were apparently interested in something to the back of the car, apparently saying something to the party in the car, whom I afterwards learned was the preacher, * * * *
“Q. Well, at the point where the collision occurred or where the motorcycle was at the time of the collision, was it to the left of the center of the road, or do you know?
“A. The motorcycle — coming south the motorcycle was to the left of the center. I imagine when the collision occurred the front end of the motorcycle was just about the center of the road.
“Q. Was there room for the hearse to have passed to the west of the motorcycle ?
“A. Yes, sir.
“Q. If the hearse had remained on the right hand side of the road going south the collision would not have occurred?
“A. No, sir; if the hearse had been on his extreme right hand side he wouldn’t, have hit the motorcycle.”
Learned counsel for defendant insists that the evidence shows the witness Best was too close to the hearse when he first saw it to see the driver pf it looking back; but the witness is corroborated in his testimony on this point by the witness Crane and the trial judge who heard him testify accepted his testimony as true and gave plaintiff judgment.
The amount claimed by plaintiff was the amount paid by it to have the motorcycle repaired and it is pot shown that the cost was unreasonable. ■ . ■
The witness Best testified that the defendant told him to have the motorcycle repaired at his expense and the defendant admits this and only complains that the expense was excessive.
We have read the record carefully and it satisfies us that the judgment appealed from is correct and accordingly it is affirmed.